[Cite as Quezada v. Vizcaino, 2022-Ohio-2683.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

RAFAEL DEJESUS QUEZADA, JR.,                     :

                Plaintiff-Appellee,              :
                                                           No. 111124
                v.                               :

PAMELA ALEXANDRA PENA                            :
VIZCAINO,

                Defendant-Appellant.             :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 4, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-21-383916


                                           Appearances:

                N.P. Weiss Law, Nicholas P. Weiss, and Bridget M.
                Sciscento, for appellant.



LISA B. FORBES, P.J.:

                  In this accelerated appeal, Pamela Alexandra Pena Vizcaino

(“Vizcaino”) appeals from the domestic relations court’s denial of her unopposed

Civ.R. 60(B) motion for relief from judgment. After reviewing the facts of the case

and pertinent law, we affirm the lower court’s judgment.
I.   Facts and Procedural History

              In May 2017, Rafael DeJesus Quezada, Jr. (“Quezada”) and Vizcaino

were married in the Dominican Republic. On January 25, 2021, Quezada filed a

complaint for annulment or, in the alternative, divorce from Vizcaino in the

Cuyahoga County Domestic Relations Court. This complaint states in part that

Quezada’s “consent for marriage was obtained by fraud on the part of” Vizcaino. The

domestic relations court held a hearing on this complaint on April 27, 2021.

              At this hearing, the court stated that the proceeding was for a

“dissolution.” However, the bailiff corrected the judge, who clarified that the

proceeding was for an annulment. Although Vizcaino did not file an answer to the

complaint, she appeared pro se at this hearing. Vizcaino communicated through an

interpreter, who translated everything Quezada, his attorney, and the court said so

Vizcaino could understand it, as well as translated Vizcaino’s testimony so everyone

else could understand what she said.

              Quezada testified that when he brought Vizcaino back to the United

States after they were married, Vizcaino went to Boston for a year and a half and

lived with another man. She returned to Cleveland to live with Quezada five months

prior to the parties’ second immigration interview and “wanted to go on vacation

and take a whole bunch of pictures together * * *.” Quezada testified that he was

“asking the Court to end this marriage, period, if it’s divorce or annulment.”

              The court and Vizcaino had the following exchange:
         THE COURT: Okay. And [Quezada] is seeking an annulment saying
         that the marriage was obtained in a fraudulent manner, do you
         understand that?

         VIZCAINO (INTERPRETER): No.

         ***

         THE COURT: Would you like to end the marriage today with Rafael?

         VIZCAINO: No.

                At the hearing, the court granted the annulment and dissolved and

terminated the marriage. The court issued a “judgment entry of annulment” on

April 28, 2021, finding that “the marriage was obtained fraudulently” and ordered

that “the marriage contract * * * between the parties is hereby annulled.” Vizcaino

did not file a direct appeal from this final judgment.

                Over six months later, on November 10, 2021, Vizcaino filed a motion

for relief from judgment pursuant to Civ.R. 60(B), arguing that “there was a mutual

mistake between the parties as to the nature and consequences of the April 27, 2021

hearing.” The domestic relations court denied this motion on December 9, 2021,

and it is from this order that Vizcaino appeals,1 raising the following assignment of

error:


         1
         On January 26, 2022, Quezada and Vizcaino filed an “Agreed Judgment Entry”
in this court, proposing to vacate the domestic relations court’s December 9, 2021 journal
entry denying Vizcaino’s Civ.R. 60(B) motion.
        On January 27, 2022, the parties filed a joint motion to remand the case to the
domestic relations court to have the “judgment entry of annulment be converted to one
dissolution.” On January 28, 2022, this court granted Quezada and Vizcaino’s joint
motion to remand the case and ordered the domestic relations court to rule on the parties’
request for the court to adopt the agreed judgment entry.
        On February 8, 2022, the domestic relations court issued a judgment entry on
remand declining to adopt the proposed agreed judgment entry.
      The trial court abused its discretion when it denied [Vizcaino’s]
      uncontested motion for relief from judgment pursuant to
      Civ.R. 60(B)(1).

II. Law and Analysis

      A. Civ.R. 60(B) Motion for Relief from Judgment

               We review a trial court’s ruling on a Civ.R. 60(B) motion for relief

from judgment for an abuse of discretion. To prevail on a Civ.R. 60(B) motion for

relief from judgment, the moving party must show that: 1) they have “a meritorious

defense or claim to present if relief is granted”; 2) they are “entitled to relief under

one of the grounds stated in Civ.R. 60(B)(1) through (5)”; and 3) “the motion is made

within a reasonable time.” GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47

Ohio St.2d 146, 150, 351, N.E.2d 113 (1976). “If a movant fails to meet all three of

the GTE requirements, the trial court should overrule a Civ.R. 60(B) motion.”

Rhoades v. Ameritech Corp., 8th Dist. Cuyahoga No. 85954, 2005-Ohio-6631, ¶ 7.

               As to the first GTE prong, Vizcaino argues that “she had a meritorious

defense to the entry of annulment if she was granted relief because she did not enter

into the marriage on the basis of fraud, and Quezada’s own testimony demonstrates

that the [p]arties had a genuine marriage.”

               As to the second prong of the GTE test, Vizcaino argues that she is

entitled to relief from judgment under Civ.R. 60(B)(1), which states that “the court

may relieve a party * * * from a final judgment” based on “mistake, inadvertence,



     Our appellate review of this case is limited to the domestic relations court’s
December 9, 2021 denial of Vizcaino’s Civ.R. 60(B) motion, because that is the final
judgment being appealed.
surprise or excusable neglect * * *.” Specifically, Vizcaino argues that “neither party

understood the nature of the proceedings and this created a ‘mutual mistake’ on the

part of the [p]arties.”

               As to the third prong, Vizcaino argues that her motion, which was

filed approximately six-and-a-half months after the final judgment, is timely “by

rule.”

         B. Analysis

               Upon review, we find that Vizcaino failed to show she was entitled to

relief under Civ.R. 60(B).      Vizcaino’s argument that the domestic relations

proceeding was based on a mutual mistake between the parties is not supported by

evidence in the record. “Typically, courts will grant relief on the basis of mistake

when the mistake is a mutual mistake shared by both parties as to a material fact in

the case.” Smith v. Smith, 8th Dist. Cuyahoga No. 83275, 2004-Ohio-5589, ¶ 17. On

the other hand, Ohio courts have held that “relief from [a divorce] decree will not be

granted when the ‘alleged’ mistake was merely a unilateral mistake on the part of

one party or her counsel.” Irwin v. Irwin, 11th Dist. Lake No. 95-L-102, 1996 Ohio

App. LEXIS 4210 (Sept. 27, 1996).

               In Irwin, the parties in a divorce proceeding agreed to divide their

“defined benefit plan” in a certain manner when distributing marital assets.

However, “[a]pproximately six months following the entry of the final divorce

decree, a dispute arose between the parties concerning the meaning of the term

‘defined benefit plan.’” Id. The Ninth District Court of Appeals found that appellant
and her counsel were “fully aware of the existence of the profit sharing plans when

the settlement agreement [which was incorporated into the divorce decree] was

negotiated.” Id. The court held that the appellant failed “to ensure that the [divorce]

agreement was consistent with her intent; i.e., the mistake was caused by appellant’s

carelessness.” The court concluded that “because such a mistake was unilateral in

nature, appellant would not be entitled to relief from the divorce decree under

Civ.R. 60(B)(1).” Id. See also Howard v. Howard, 10th Dist. Franklin No. 14AP-

292, 2014-Ohio-5248 (concluding that the appellant failed to demonstrate a mistake

under Civ.R. 60(B)(1) when the evidence showed that she alone had a mistaken

belief about the division of appellee’s retirement benefits).

               In the case at hand, Quezada’s complaint requested an annulment or,

in the alternative, a divorce. At the hearing, the court initially stated that the

proceeding was for a dissolution. However, after the bailiff corrected the court, the

judge clarified that the proceeding was for an annulment. Quezada, who was

represented by counsel, stated on the record that he wanted the marriage to end

“period, if it’s divorce or annulment.”

               Vizcaino and Quezada did not reach any kind of separation agreement

that was adopted by the court. Instead, the trial court issued its decision granting

Quezada the requested annulment.

               Vizcaino’s argument that the alleged mistake was mutual — in other

words, that neither party was aware of the nature of the proceeding — is not well-

taken. There is no evidence in the record to suggest that Quezada was unaware of
the nature of the domestic relations proceedings that he initiated. Quezada filed a

complaint for an annulment or a divorce. At the hearing, he reiterated his position,

requesting an annulment or a divorce. Quezada did not oppose Vizcaino’s motion

for relief from judgment, nor did he file a brief on appeal.

               Quezada was part of the agreed judgment entry and joint motion filed

in January 2022, after these appellate proceedings were initiated.         However,

Quezada took no position in these filings regarding an alleged mutual mistake.

Rather, the joint motion to remand, for example, states as follows: “The Parties have

agreed that it is appropriate and beneficial to both parties for the Trial Court’s

judgment entry of annulment to be converted to one dissolution.”

               Upon review, we find that any alleged mistake that may have occurred

in the trial court was not mutual and is not the type of mistake contemplated in

Civ.R. 60(B)(1). Furthermore, this court has long held that a “motion for relief from

judgment pursuant to Civ.R. 60(B) is not a substitute for a direct appeal.” Kolick &

Kondzer v. Baumanis, 8th Dist. Cuyahoga No. 93679, 2010-Ohio-2354, ¶ 23.

Vizcaino’s request that the April 28, 2021 journal entry granting the annulment be

set aside could have been raised in a timely appeal. It was not. Accordingly, we

overrule Vizcaino’s assignment of error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR